Exhibit 10.2

 

Loan No. RICF103S01A

 

STATUSED REVOLVING CREDIT SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated March 25, 2005 (the “MLA”),
is entered into as of March 25, 2005, between CoBANK, ACB (“CoBank”) and FGDI,
L.L.C., West Des Moines, Iowa (“Company”), and amends and restates the
Supplement dated May 5, 2004, and numbered RICF103S01.

 

SECTION 1. The Revolving Credit Facility. On the terms and conditions set forth
in the MLA and this Supplement, CoBank agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to exceed
at any one time outstanding, the lesser of (i) the “Borrowing Base” (as
calculated pursuant to the Borrowing Base Report attached a Exhibit A), (ii)
$68,000,000.00 (the “Commitment”) or (iii) an amount when combined with
outstandings under Revolving Term Loan Supplement No. RICF103T01A dated March
25, 2005, between CoBank and the Company, as it may be amended from time to
time, that does not exceed the Borrowing Base. Within the limits of the
Commitment, as such Commitment may be reduced by the above terms, the Company
may borrow, repay and reborrow.

 

SECTION 2. Purpose. The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.

 

SECTION 3. Term. The term of the Commitment shall be from the date hereof, up to
and including October 1, 2005, or such later date as CoBank may, in its sole
discretion, authorize in writing (the “Maturity Date”).

 

SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loans in accordance with one or more of the following interest rate options,
as selected by the Company:

 

(A) Weekly Quoted Variable Rate. At a rate per annum equal at all times to the
rate of interest established by CoBank on the first Business Day of each week.
The rate established by CoBank shall be effective until the first Business Day
of the next week. Each change in the rate shall be applicable to all balances
subject to this option and information about the then current rate shall be made
available upon telephonic request.

 

(B) LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter defined)
plus 1 3/4%. Under this option: (1) rates may be fixed for “Interest Periods”
(as hereinafter defined) of 1, 2, 3, 6, 9 or 12 months, as selected by the
Company; (2) amounts may be fixed in increments of $1,000,000.00 or multiples
thereof; (3) the maximum number of fixes in place at any one time shall be 10;
and (4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on 3
Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall mean
the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” (as hereinafter defined) for banks
subject to “FRB Regulation D” (as herein defined) or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time 2 Banking Days before the commencement of the Interest
Period for the offering of U.S. dollar deposits in the London interbank market
for the Interest Period designated by the Company, as published by Bloomberg or
another major information vendor listed on BBA’s official website; (b) “Banking
Day” shall mean a day on which CoBank is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England; (c) “Interest
Period” shall mean a period commencing on the date this option is to take effect
and ending on



--------------------------------------------------------------------------------

Statused Revolving Credit Supplement RICF103S01A

  -2-

 

the numerically corresponding day in the next calendar month or the month that
is 2, 3, 6, 9 or 12 months thereafter, as the case may be; provided, however,
that: (i) in the event such ending day is not a Banking Day, such period shall
be extended to the next Banking Day unless such next Banking Day falls in the
next calendar month, in which case it shall end on the preceding Banking Day;
and (ii) if there is no numerically corresponding day in the month, then such
period shall end on the last Banking Day in the relevant month; (d)
“Eurocurrency Liabilities” shall have meaning as set forth in “FRB Regulation
D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated by the
Board of Governors of the Federal Reserve System, 12 CFR Part 204, as amended.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by CoBank not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
CoBank’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at CoBank’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than 3 months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

 

SECTION 5. Promissory Note. The Company promises to repay the unpaid principal
balance of the loans on the last day of the term of the Commitment. In addition
to the above, the Company promises to pay interest on the unpaid principal
balance of the loans at the times and in accordance with the provisions set
forth in Section 5 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.

 

SECTION 6. Borrowing Base Reports, Etc. The Company agrees to furnish a
Borrowing Base Report to CoBank at such times or intervals as CoBank may from
time to time request. Until receipt of such a request, the Company agrees to
furnish a Borrowing Base Report to CoBank within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
Borrowing Base Report is being furnished. However, if no balance is outstanding
hereunder on the last day of such month, then no Borrowing Base Report need be
furnished. CoBank’s interpretation of Borrowing Base terms and what items may be
included in (or excluded from) any Borrowing Base category appearing in the
Borrowing Base Report shall control. If at any time the amount outstanding under
the Commitment exceeds the Borrowing Base, an event of default will exist and
will continue to exist unless and until said default is, at CoBank’s sole
discretion, waived in writing or CoBank takes such other action to enforce its
rights as permitted by this agreement or by law. The Company shall immediately
notify CoBank at any time outstandings under the Commitment exceed the Borrowing
Base and provide: (1) an updated Borrowing Base Report and (2) the specifics
(check numbers, wire routing numbers, etc.) of all payments remitted since the
end of the period covered by the last Borrowing Base Report.



--------------------------------------------------------------------------------

Statused Revolving Credit Supplement RICF103S01A

  -3-

 

SECTION 7. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment, at the rate of 15 basis points per annum (calculated on a 360
day basis), payable quarterly in arrears by the 20th day following each calendar
quarter. Such fee shall be payable for each calendar quarter (or portion
thereof) occurring during the original or any extended term of the Commitment.
For the purposes of calculating the commitment fee only, the “Commitment” shall
mean the dollar amount specified in Section 1 hereof, irrespective of the
Borrowing Base.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB   FGDI, L.L.C. By:  

Michael M. Ryno

--------------------------------------------------------------------------------

  By:  

/s/ Steven J. Speck

--------------------------------------------------------------------------------

Title   Assistant Vice President   Title   President & CEO